Title: To Thomas Jefferson from Cambray, 8 August 1788
From: Cambray (Cambrai), Comte de
To: Jefferson, Thomas


          
            Au Chateau de Villers aux Erablespar Montdidier 8 Aout 1788
          
          Mon Notaire, Monsieur, doit vous adresser un acte double de serment et procuration destiné pour l’Amerique. J’ay l’honneur de Vous prier de vouloir bien y ajouter votre Legalisation. Il a été fait pardevant Notaire. Il a été légalisé par le Lieutenant Général du Bailliage dans lequel je fais ma demeure. Je l’avois envoyé au Prevost des Marchands pour le légaliser, qui a repondu qu’il ne pouvoit legaliser que ce qui est fait dans la Generalité de Paris. Je crois avoir rempli les formalités necessaires.
          Je regrette infiniment de n’ être pas à Paris pour profiter de cette Circonstance pour Vous rendre mes devoirs et Vous remercier de la lettre obligeante que Vous m’avés fait l’honneur de m’ecrire il y a quelque tems. J’attends avec impatience le moment où je pourray m’en dedommager.
          Agrées, je Vous prie, les sentiments de l’inviolable attachement  que je Vous ay voué et avec lequel j’ay l’honneur d’ être, Monsieur, Votre tres humble et tres obeissant Serviteur
          
            
              Le Cte. de Cambray
            
          
        